MEMORANDUM*
The city council neither approved nor denied the project; its tie vote represented no action at all. See, e.g., Fisher v. Bd. of Police Comm’rs, 236 Cal.App.2d 298, 301, 45 Cal.Rptr. 859 (1965) (“[T]he action taken by the members did not constitute an effective exercise of discretion by the board as required by the charter....”). Appellant has not shown the council is unwilling to reconsider the project, and we can only speculate what action the council would take upon additional votes. Appellant’s claim is thus not ripe and, for that reason (not abstention), was properly dismissed. We therefore vacate the district court’s order and remand the case for entry of an order dismissing without prejudice.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.